Exhibit 10.1

TREEHOUSE FOODS, INC.

PERFORMANCE UNIT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
attached Notice of Grant, is made and entered into by and between TreeHouse
Foods, Inc., a Delaware corporation (the “Company”), and the individual named on
the attached Notice of Grant (the “Participant”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted and approved the
TreeHouse Foods, Inc. Equity and Incentive Plan, as amended (the “Plan”), which
was approved, as required, by the Company’s stockholders and provides for the
grant of stock-based awards and cash incentive awards to certain eligible
Employees, Consultants and non-Employee Directors of the Company and its
Affiliates; and

WHEREAS, the Compensation Committee (the “Committee”) has selected the
Participant to participate in the Plan and has awarded the performance units
described in this Agreement (the “Units”) to the Participant; and

WHEREAS, the parties hereto desire to evidence in writing the terms and
conditions of the Units; and

WHEREAS, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as an Employee of the Company (or an Affiliate) and to promote the
success of the business of the Company and its Affiliates, the parties hereby
agree as follows:

1.        Grant of Units. The Company hereby grants to the Participant,
effective as of the date shown on the attached Notice of Grant (the “Date of
Grant”), and on the terms and subject to the conditions, limitations and
restrictions set forth in the Plan and in this Agreement, the number of Units
shown on the attached Notice of Grant. The Participant hereby accepts the Units
from the Company.

2.        Transfer Restrictions. None of the Units shall be sold, assigned,
pledged or otherwise transferred, voluntarily or involuntarily, by the
Participant prior to the conversion of Units pursuant to paragraph 3, and until
permitted pursuant to the terms of the Plan.

3.        Accrual and Conversion of Units.

(a)      For each of the Performance Periods (                    ,
                    ,                              and                     ), a
number of Units shall accrue equal to approximately (a) 1/3 of the Units
designated on the Notice of Grant multiplied by (b) the applicable “Percentage
of Units Accrued” as indicated on the chart below based on the achievement
during the applicable Performance Period of the Operating Net Income goal at the
threshold, target or maximum level designated below. In addition, for the
cumulative



--------------------------------------------------------------------------------

Performance Period (                 through                 ), a number of
cumulative Units shall accrue equal to (i) the number of Units multiplied by
(ii) the applicable “Percentage of Units Accrued” as indicated on the chart
below based on the achievement during the cumulative Performance Period of the
Operating Net Income goal at the threshold, target or maximum level designated
below, minus (iii) any Units accrued during the Performance Periods. For
purposes of this Agreement, Operating Net Income shall mean income from ordinary
business activities after operating expenses, income taxes and interest are
deducted, adjusted for one time and non-recurring items.

(b)        The accrued Units (determined as described in the paragraph above)
shall be converted to Stock or cash, at the discretion of the Committee, on or
about                 , but no later than the 45th day after                 ,
provided that, and except as otherwise provided in paragraph (c) below, (1) the
Committee certifies the attainment of such Operating Net Income goals in the
manner set forth in the Plan and (2) the Participant continues to be employed by
the Company (or an Affiliate) through                         . Each accrued
Unit shall be converted to either (x) one share of Stock or (y) cash equal to
the Fair Market Value of a share of Stock on                          (but no
later than the 45th day after                         ).

(c)        If the Participant’s Service terminates during one of the Performance
Periods due to death, Disability or Retirement, or the Company terminates the
Participant’s Service without Cause during a Performance Period, the Participant
shall receive any portion of the Units accrued in prior Performance Periods plus
a pro rata portion of the Units that would have accrued for the Performance
Period in which such Participant’s death, Disability, Retirement, or termination
by the Company without Cause occurs. Such pro rata portion shall be based on the
number of full calendar months of the Participant’s Service during the
Performance Period divided by the length of the Performance Period. Participant
shall receive the cumulative Units if the Participant is employed through
                    . Such Units shall be converted to Stock or cash, at the
discretion of and following the approval of the Committee, on the anniversary of
the Date of Grant immediately following the end of the Performance Period in
which such Participant’s death, Disability, Retirement, or termination by the
Company without Cause occurs (but not later than the 45th day after the third
anniversary). Notwithstanding the preceding sentence, if the Participant is a
“specified employee” as determined under Section 409A of the Internal Revenue
Code of 1986, as amended, and (1) his or her Service terminates during one of
the Performance Periods due to Retirement or (2) the Company terminates the
Participant’s Service without Cause during a Performance Period, such
Participant shall have such Units converted on the date that is the later of:
(x) the first day following the six month anniversary of the Participant’s
separation from Service, or (y) the anniversary of the Date of Grant immediately
following the end of the Performance Period in which such Participant’s
Retirement or termination by the Company without Cause occurs (but no later than
the 45th day after such date).

 

2



--------------------------------------------------------------------------------

Performance

Period

 

Threshold Operating

Net Income Goal

 

Target Operating Net

Income Goal

  

Maximum

Operating Net

Income Goal

 

 

 

Achieved Operating Net Income

 

 

Percentage of Units Accrued1

 

Below Threshold

 

 

0%

 

Threshold  

50%

 

Target  

100%

 

Maximum  

200%

 

1 Such percentage shall be prorated for any achievement between threshold,
target and maximum.

4.        Effect of Change in Control. In the event of a Change in Control, the
Units will be treated in accordance with the terms of the Plan.

5.        Forfeiture. Except as provided in paragraph 3, the Units shall be
forfeited to the Company upon the Participant’s termination of employment with
the Company and its Affiliates for any reason prior to the third anniversary of
the Date of Grant. The final determination of whether or not the Participant has
been discharged or terminated Service for any of the reasons specified in
paragraph 3 shall be made by the Committee in its sole and absolute discretion.

6.        Rights as a Stockholder. The Participant shall not be entitled to any
of the rights of a stockholder with respect to the Units unless and until the
Units are converted to shares of Stock, including without limitation the right
to vote and tender Stock and the right to receive dividends and other
distributions payable with respect to Stock.

7.        Tax Withholding. The Company shall have the right to require the
Participant to remit to the Company, or to withhold from other amounts payable
to the Participant, as compensation or otherwise, an amount sufficient to
satisfy all federal, state and local withholding tax requirements as provided in
the Plan, or the Company shall have the right to retain (or the Participant may
be offered the opportunity to elect to tender) the number of shares of stock
whose Fair Market Value equals such amount required to be withheld.

8.        Plan Incorporated. The Participant accepts the Units subject to all
the provisions of the Plan, which are incorporated into this Agreement,
including the provisions that authorize the Committee to administer and
interpret the Plan and which provide that the Committee’s decisions,
determinations and interpretations with respect to the Plan are final and
conclusive on all persons affected thereby. Except as otherwise set forth in
this Agreement, terms defined in the Plan have the same meanings herein.

 

3



--------------------------------------------------------------------------------

9.         Miscellaneous.

(a)        No Guaranteed Service or Employment. Neither the granting of the
Units, nor any provision of this Agreement or the Plan, shall (a) affect the
right of the Company to terminate the Participant at any time, with or without
Cause, or (b) shall be deemed to create any rights to employment or Service or
continued employment or continued Service on the part of the Participant or any
rights to participate in any employee benefit plan or program (other than the
Plan) of the Company or any Affiliate or to receive any benefits or rights
associated with employment or Service with the Company. The rights and
obligations arising under this Agreement are not intended to and do not affect
the employment or Service relationship that otherwise exists between the Company
(or any Affiliate) and the Participant, whether such relationship is at will or
defined by an employment contract. Moreover, this Agreement is not intended to
and does not amend any existing employment contract between the Company and the
Participant; to the extent there is a conflict between this Agreement and such
an employment contract, the employment contract shall govern and take priority.

(b)        Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company at its principal executive
offices, and any notice to be given to the Participant shall be addressed to the
Participant at the address set forth on the attached Notice of Grant, or at such
other address for a party as such party may hereafter designate in writing to
the other. Any such notice shall be deemed to have been duly given if mailed,
postage prepaid, addressed as aforesaid.

(c)        Binding Agreement. Subject to the limitations in this Agreement on
the transferability by the Participant of the Units, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.

(d)        Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Illinois and the
United States, as applicable, without reference to the conflicts of law
provisions thereof.

(e)        Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable or void, in whole or in part, then the parties
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

(f)        Headings. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

(g)        Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

(h)        No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or

 

4



--------------------------------------------------------------------------------

remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

(i)        Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

(j)        Relief. In addition to all other rights or remedies available at law
or in equity, the Company shall be entitled to injunctive and other equitable
relief to prevent or enjoin any violation of the provisions of this Agreement.

(k)        Plan Document Governs. The Units are granted pursuant to the Plan,
and the Units and this Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Agreement by reference or are expressly
cited. Any inconsistency between the Agreement and the Plan shall be resolved in
favor of the Plan. The Participant hereby acknowledges receipt of a copy of the
Plan.

(l)        Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently) to whom any benefit under this
Agreement is to be paid in case of his or her death before he or she receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the Participant, shall be in a form prescribed by the Company,
and shall be effective only if and when it is properly completed and filed by
the Participant in writing with the Company during the Participant’s lifetime.
In the absence of any such valid and effective designation, benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate.

(m)        Administration. This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate, in its sole discretion, to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

(n)        No Vested Right to Future Awards. Participant acknowledges and agrees
that the granting of Units under this Agreement is made on a fully discretionary
basis by the Company and that this Agreement does not lead to a vested right to
further Unit awards in the future.

(o)        Use of Personal Data. By executing this Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position, and details of all past Unit awards and current Unit awards
outstanding under the Plan (“Data”), for the purpose of managing and
administering the Plan. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the Plan.
The Company, or its Affiliates, may transfer Data among themselves or to third
parties as necessary for the purpose of

 

5



--------------------------------------------------------------------------------

implementation, administration and management of the Plan. These various
recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

(p)        Erroneously Awarded Compensation. The Units issued hereunder are
subject to any compensation recoupment and/or recovery policy adopted by the
Company from time to time to comply with applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or to
comport with good corporate governance practices, as such policies may be
amended from time to time.

(q)        Amendment. Any amendment to the Agreement shall be in writing and
signed by the Company.

# # # # #

 

6